DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10-12 are pending, of which claim 10 is independent.

Response to Arguments
The rejections of the Non-Final office action mailed 2/7/2022 have been overcome by the applicant's arguments and amendments.

Allowable Subject Matter
Claims 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. The closest art of record Shahri et al. (US Patent No. 9,803,475) teaches system and method for analyzing the stress, stability and strengthening of well bore operations. The system uses the models and analysis to identify weak areas or anomalous zones based on the stress tensors along the wellbore. This enables mud loss estimates to be determined after a strengthening operation. Zhong (Ruizhi Zhong et al., "Parametric study of controllable parameters in fracture based well bore strengthening," Journal of Natural Gas Science and Engineering43 pp. 13-21 (2017)) teaches performing numerical analysis of controllable parameters on the fracture propagation and fracture reopening pressure. The method seeks to identify optimal well bore strengthening parameters by iterating the controllable parameters in a dynamic fracture model.

claim, including the further limitations:
	Claim 10: “establishing an elastic deformation equation of rocks around a
borehole wall, and setting initial and boundary conditions … determining a numerical solution of the established elastic deformation equation of the rocks around the borehole wall by using a displacement discontinuous method, solving the established fluid flow equation for the fractures by a finite difference method, substituting the discretized elastic deformation equation into the flow equation for the fractures to obtain a fluid-solid coupling equation set for wellbore strengthening in the fractured formation, and finally solving the fluid-solid coupling equation set by a fully coupled iterative method; and S4, substituting basic parameters into the fluid-solid coupling equation set, and simulating mechanical response characteristics, width evolution characteristics and flow distribution characteristics of plugged fractures under different parameter combinations; and … choosing one of the parameter combinations for plugging the wellbore fractures, so as to improve wellbore fracture propagation pressure” in combination with the remaining elements and features of the claimed invention.
As dependent claims 11-12 depend from an allowable base claim; they are at least
allowable for their dependence upon an allowable independent claim. It is for these reasons that the applicants' invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/STEVEN W CRABB/Examiner, Art Unit 2148